DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by filing a Terminal Disclaimer to overcome the Nonstatutory Double Patenting Rejection of claims 1-20 and by overcoming the 35 U.S.C. § 112(a) Rejection of claims 1-20.  References Andonieh et al. U.S. Pub. No. 2012/0001925, Diard U.S. Patent No. 7,629,978, Nalluri et al. U.S. Pub. No. 2015/0123890, Swift U.S. Patent No. 8,310,491, Gruber et al. U.S. Pub. No. 2015/0379663, King et al. U.S. Pub. No. 2020/0175645, Redshaw et al. U.S. Patent No. 10,055,877, Ye et al. U.S. Pub. No. 2014/0334701 and Bourd et al. U.S. Pub. No. 2013/0222399 are made of record as teaching the art of workload scheduling and distribution on a graphics device.  However, none of the prior art teaches or suggests:  
from claim 1 – “wherein the first tile of graphics processing resources is to read a first partition identifier from a first hardware context, the first partition identifier associated with the first partition, and conditionally execute commands of the first partition while bypassing commands of the second partition; and wherein the second tile of the graphics processing resources is to read a second partition identifier from a second hardware context, the second partition identifier associated with the second partition, and conditionally execute commands of the second partition while bypassing commands of the first partition, wherein to conditionally execute the commands of the second partition includes to execute a command associated with the matrix operation.”
from claim 11 – “at the first tile of graphics processing resources, reading a first partition identifier from a first hardware context, the first partition identifier associated with the first partition, and conditionally executing commands of the first partition while bypassing commands of the second partition; and at the second tile of the graphics processing resources, reading a second partition identifier from a second hardware context, the second partition identifier associated with the second partition, and conditionally executing commands of the second partition while bypassing commands of the first partition, wherein conditionally executing commands of the second partition includes executing a command associated with the matrix operation.”
from claim 15 – “at the first tile of graphics processing resources, read a first partition identifier from a first hardware context, the first partition identifier associated with the first partition, and conditionally execute commands of the first partition while bypassing commands of the second partition; and at the second tile of the graphics processing resources, read a second partition identifier from a second hardware context, the second partition identifier associated with the second partition, and conditionally execute commands of the second partition while bypassing commands of the first partition, wherein to conditionally execute the commands of the second partition includes to execute a command associated with the matrix operation.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/02/2022, with respect to the Objection to the Specification have been fully considered and are persuasive.  The Objection to the Specification of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/02/2022, with respect to the Nonstatutory Double Patenting Rejection of claims 1-20 have been fully considered and are persuasive.  The Nonstatutory Double Patenting Rejection of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject., filed 6/02/2022, with respect to the 35 U.S.C. § 112(a) Rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) Rejection of the previous Office Action has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 






/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                        


/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612